Citation Nr: 0906679	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as a result of exposure to ionizing radiation or 
exposure to mustard gas.

2.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation or 
exposure to mustard gas.

3.  Entitlement to service connection for kidney failure, 
pyelonephritis, to include as a result of exposure to 
ionizing radiation or exposure to mustard gas.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the RO 
in Fargo, North Dakota, which denied the service connection 
claims.

In June 2007, the Board remanded this claim for further 
development.  It returns now for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that this case must be remanded again.  

The appellant alleges that his various medical conditions, to 
include colon cancer, prostate cancer and kidney failure, are 
the result of exposure to ionizing radiation or exposure to 
unspecified chemicals during his time in service.  Throughout 
the course of his appeal, the veteran has maintained that 
during the time he was stationed in Sasebo, Japan he was sent 
to a small island off the coast to train at the Chemical, 
Biological and Radiation (CBR) School.  He contends that 
during this training, he assisted in decontaminating 
materials from the atomic bomb blast in Hiroshima in 1945 and 
was not provided with any protection from chemicals or the 
radioactive materials.  The Board notes that the appellant 
has not specifically alleged exposure to mustard gas, though 
the RO processed the claim as such.  He has never specified 
which chemicals in particular were present.

The Board remanded to establish exposure to chemical or 
radioactive environmental hazards.  The Board instructed that 
the RO/AMC should attempt to obtain the appellant's unit 
records, service personnel records, and pay records from this 
time to see if any special orders or missions are documented 
to include enrollment or attendance at a CBR school.  At the 
time of the remand, the record did not report the appellant's 
unit of assignment during the period in question.  

Obtained pursuant to the June 2007 remand, the appellant's 
service personnel records show that he was a student at the 
"Cml Co Eta Jima Specl Sch" in June and July 1953, in 
Sasebo, Japan.  Recognizing this, a November 2007 deferred 
rating decision was entered in the case, identifying the need 
to refer the information to the U.S. Army and Joint Services 
Records Research Center (JSRRC) to obtain unit records of any 
chemical, biological, or radioactive exposure before deciding 
the claim.  There is no record that a request for unit 
records was ever made.  

The Board is obligated by law to ensure that the RO/AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  The order required the AMC to contact 
the National Personnel Records Center or other appropriate 
agency to provide any available records concerning the 
appellant's exposure to radiation or mustard gas.  The AMC 
obtained confirmation of the CBR school, then failed to 
determine whether such attendance indicated exposure to a 
radioactive or chemical hazard and the degree of such 
exposure, such as by obtaining the appellant's unit records.  
The appellant's representative argues, and the Board agrees 
that a remand is necessary to obtain the appellant's unit 
records.  

The Board notes that the prior remand also instructed that 
the appellant's pay records be obtained to confirm his 
enrollment at a CBR school.  As the record on appeal has 
already confirmed his attendance, further inquiries into his 
pay records are moot.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should make an attempt to 
verify the appellant's alleged exposure to 
radiation and/or chemical hazards.  
Specifically, the RO/AMC should ask the 
JSRRC or other appropriate agency to 
include the Army Surgeon General to 
provide any available records concerning 
the appellant's exposure to radiation or 
chemicals, including but not limited to 
Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141).  All 
efforts made should be fully documented 
and negative responses should be included 
in the file if no records are found.

2.  If, and only if, information is 
obtained that indicates the appellant was 
exposed to ionizing radiation in service, 
the AMC should proceed with development of 
the claim as directed in 38 C.F.R. § 
3.311, first sending the case to the Under 
Secretary for Health for a radiation dose 
estimate as outlined in 38 C.F.R. § 
3.311(a)(2)(iii).

3.  If, and only if, information is 
obtained that indicates the appellant was 
exposed to radiation in service, the AMC 
should consider whether a medical opinion 
is necessary to decide these claims.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



